Title: To Thomas Jefferson from Francis Hopkinson, 23 July 1785
From: Hopkinson, Francis
To: Jefferson, Thomas



My dear Sir
Philada. July 23d. 1785

In Obedience to your Request I some Time since forwarded a Packet of our News papers to Mr. Jameison at New York to be transmitted to you. You will herewith receive a second Exportation. You will see by them that the present object of popular attention is the investing Congress with more executive Power, and giving a Check to the Importation of British Manufactures.
We are daily looking for the Arrival of Dr. Franklin amongst us, but as there is no certain Account of his having actually embarked, the matter may be considered as somewhat uncertain.
I have not heard from you a long Time. From your last I have given up all Expectation of deriving any Benefit from my new Method of quilling the Harpsichord further than the 30 Guineas allowed by Mr. Broadwood in the Price of my new Harpsichord, the Satisfaction I have in finding on fair Experiment that it answers the Purpose intended, and the Honour of the Invention. Since that however I have discovered another Method of quilling that Instrument upon principles entirely new, which I think still preferable—In as much as the Tone produced is much more full and round, and at the same Time perfectly sweet and free from  that Jingle for which the best Harpsichords have been censured. It increases the Tone to at least double the force or Magnitude without any Diminution of Sweetness or any concomitant Imperfection that I can discover. I will shortly send you a Model of my Discovery. At present I cannot do it.
Mr. Rittenhouse has been in the West Country all Summer engaged in running the Lines of this State and not yet returned.
I have no News, and if I had, have not Time for Communication.
My Mother is well and desires her affectionate Regards to Miss Patsey. Adieu. Your’s sincerely,

F: Hopkinson

